                                                                                   08/02/2019

                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF VIRGINIA
                                   CHARLOTTESVILLE DIVISION




   UNITED STATES OF AMERICA,                         CASE NO. 3:18-cr-00025
          v.
   BENJAMIN DALEY, MICHAEL MISELIS, &                ORDER
   THOMAS GILLEN,
                                                        JUDGE NORMAN K. MOON
                                    Defendants.

         The Court is in receipt of Defendants Daley, Miselis, and Gillen’s motions for release

  pending appeal pursuant to 18 U.S.C. § 3143(b). (Dkts. 139, 146, 147). Although the Court

  noted at Defendants’ sentencing hearings that it was not inclined at that time to grant

  Defendants’ motions, judgments have now been entered for all three defendants, and all three

  defendants have now filed their notices of appeal. The Courts finds that the briefing submitted

  on behalf of all three defendants fails to adequately address these defendants’ propensity for

  flight and possible danger to the community. See 18 U.S.C. § 3143(b)(1)(A). Moreover, the

  briefing does not address with adequate specificity how conditions of release could be crafted

  under 18 U.S.C. § 3142(c).

         Defendants are hereby ORDERED to submit additional briefing addressing both of these

  matters on or before August 16, 2019. Defendants’ supplemental briefing should address with

  specificity the conditions of release that could be crafted under 18 U.S.C. § 3142(c)(1)(B),

  particularly with respect to § 3142(c)(1)(B)(xi). The Government’s replies to this supplemental

  briefing shall be due on or before August 25, 2019.

         It is so ORDERED.




Case 3:18-cr-00025-NKM-JCH Document 176 Filed 08/02/19 Page 1 of 2 Pageid#: 1203
         The Clerk of the Court is hereby directed to send a certified copy of this order to all

  counsel of record.

                      2nd
         Entered this ______ day of August, 2019.




Case 3:18-cr-00025-NKM-JCH Document 176 Filed 08/02/19 Page 2 of 2 Pageid#: 1204
